Citation Nr: 0425291	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
cystitis, prostatitis, and transurethral resection of the 
bladder neck.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension, with a history of hydronephrosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision in which the RO denied the 
veteran a rating in excess of 40 percent for service-
connected hydronephrosis with hypertension, cystitis, 
prostatitis, and transurethral resection of the bladder neck.  
Following notification of the decision in December 1998, the 
veteran filed a Notice of Disagreement (NOD) with the denial 
in July 1999.  In December 1999, the RO issued a Statement of 
the Case (SOC), and in January 2000, the veteran filed a 
substantive appeal.  

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  In April 2001, the 
Board remanded the veteran's claim to the RO for additional 
development.  

In June 2004, while the matter initially appealed was still 
in remand status, the RO recharacterized the same 
disabilities that had been rated as a single disability as 
comprising two separate disabilities-cystitis, prostatitis, 
and transurethral resection of the bladder neck (for which 
the previously assigned 40 percent rating was continued), and 
hypertension, with a history of hydronephrosis (for which the 
RO assigned a separate 10 percent rating).  Hence, the 
Board's characterization of the appeal as comprising the two 
issues on the title page.  As higher evaluations for each 
disability are potentially available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, claims for increase remain viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's daytime and nighttime voiding averages once 
an hour, with problems starting urination and weak urine 
flow; without incontinence, use of an appliance or the 
wearing of absorbent materials.  

3.  The veteran's hypertension, which requires the ongoing 
use of hypertensive medication for control, has been 
manifested by systolic pressure readings from 140 to 180, and 
diastolic blood pressure readings predominantly from 90 to 
100.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
cystitis, prostatitis, and transurethral resection of the 
bladder neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7527 (2003).  

2.  The criteria for hypertension, with a history of 
hydronephrosis, greater than 10 percent have not been met. 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through a December 2003 notice letter, as well as a December 
1999 SOC and June 2004 supplemental SOC (SSOC), the veteran 
and his representative were notified of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with his appeal, and the bases for the denial 
of higher ratings.  After each, the veteran and his 
representative were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO requested that the veteran 
provide information, and, if necessary, authorization, to 
enable the RO to attempt to obtain any outstanding medical 
evidence pertinent to the claims on appeal.  The RO also 
informed him of the evidence that it had considered in 
connection with his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals d that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As noted above, the 
first three requirements have been met.  With respect to the 
fourth requirement, the Board notes that the to RO has not 
been explicitly requested the veteran to provide any 
pertinent evidence in his possession.  However, in the 
December 2003 notice letter, the veteran was advised that any 
additional medical evidence he wished to submit should 
include his VA file number.  Additionally, the veteran has 
been submitting medical and other evidence in support of his 
claims, to include a lay statement from his spouse, since 
filing his increased rating claim in February 1998.  As such, 
the Board finds that, through his actions, the veteran has 
demonstrated awareness of the need to submit evidence in his 
possession.  Accordingly, the Board finds all four of 
Pelegrini's content of notice requirements have been met.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case now before the Board, 
and, as noted above, documents meeting the VCAA's notice 
requirements were provided after the November 1998 rating 
decision on appeal; however, in this case, such makes sense, 
inasmuch as the VCAA was not enacted until November 2000, 
more than two years after the November 1998 rating decision.  
The Board also finds that the lack of full, pre-adjudication 
notice in this case does not, in any way, prejudice the 
veteran.  

Following the filing of his claim for an increased rating in 
February 1998, the veteran submitted medical and lay 
evidence, and was provided a VA fee-based examination to 
assess the severity of his service-connected disabilities.  
In February 2001, the veteran testified in support of his 
claims.  In April 2001, the Board remanded the veteran's 
claims to the RO to develop for additional evidence to 
include VA medical records.  That same month, the RO 
contacted the veteran by letter and requested that he provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claims on appeal, in particular medical 
records from a Dr. Reginald Fowler.  Also in April 2001, the 
RO obtained medical records associated with the veteran's 
treatment at the VA Medical Center (VAMC) in Decatur, 
Georgia.  In May 2001, the veteran submitted medical records 
associated with his treatment from the Paces Ferry Medical 
Group (Dr. Fowler).  In April 2003, the veteran was provided 
a second VA fee-based examination.  In December 2003, the 
veteran was issued the above noted notice letter, identifying 
the evidence that had been considered with respect to his 
claim, and given the opportunity to identify or submit 
additional evidence.  That same month, the veteran notified 
the RO that he had no additional treatment information.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the original claim for increase is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II.  Legal Criteria

The veteran contends that his service-connected disabilities 
are more severe than the current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

III.  Analysis

A.  Cystitis, Prostatitis and Transurethral Resection of the 
Bladder

The veteran's service-connected cystitis, prostatitis and 
transurethral resection of the bladder is rated as 40 percent 
disabling under Diagnostic Code 7512 for chronic cystitis.  
In evaluating the veteran's disability, the Board has also 
considered Diagnostic Code 7527 for prostate gland injuries, 
infections, hypertrophy, and postoperative residuals.  See 
38 C.F.R. § 4.115b, Diagnostic Codes 7512, 7527.  

Under Diagnostic Code 7512, cystitis is rated as a voiding 
dysfunction.  Under Diagnostic Code 7527, prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  Voiding dysfunction is 
rated according to the particular condition, such as urine 
leakage, frequency or obstructed voiding.  See 38 C.F.R. § 
4.115a.  

The highest available rating for obstructed voiding and/or 
urinary tract infection is 30 percent.  Thus, consideration 
of the veteran's disability under obstructed voiding or 
urinary tract infection is not warranted.  Furthermore, for 
urinary frequency, the veteran is currently receiving the 
highest disability rating available, 40 percent, for a 
daytime voiding interval of less than one hour, or awakening 
to void 5 or more times per night.  

For urine leakage, the use of an appliance or the wearing of 
absorbent materials, which must be changed, more than four 
times per day, warrants a 60 percent rating.  This is the 
maximum rating for urine leakage.  

The report of a July 1999 VA fee-basis examination notes his 
complaints of voiding at least eight times a day with an 
interval o two hours, along with voiding seven times at night 
with an interval of 1 1/2 hours.  The veteran had no pain on 
urination, no problems starting urination, and was not 
incontinent.  An April 2003 VA fee-basis examination of the 
veteran notes the veteran's complaints of starting urination 
and describes his urine flow to be weak and hesitant.  He 
denied any incontinence of urine.  Furthermore, the veteran 
denied having had urinary catheterization, dilation, or 
drainage procedures for this condition.  

Given the veteran's lack of incontinence, and the facts that 
he does not use an appliance or wear absorbent materials, an 
increased rating, to 60 percent, for urine leakage is not 
warranted.  Under these circumstances, the Board determines 
that the claim for rating greater than 40 percent for 
cystitis, prostatitis and transurethral resection of the 
bladder must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 

B.  Hypertension

The veteran's service-connected hypertension, with history of 
hydronephrosis, is currently rated under Diagnostic Code 
7101, pertaining to hypertensive vascular disease.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure that is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent rating is assigned for diastolic pressure that 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Additionally, under Diagnostic Code 7509, a 10 percent rating 
is warranted for hydronephrosis with only an occasional 
attack of colic and no infection or requirement for catheter 
drainage.  A 20 percent evaluation is appropriate for 
hydronephrosis requiring catheter drainage with frequent 
attacks of colic.  A 30 percent evaluation is appropriate for 
hydronephrosis with frequent attacks of colic, with infection 
(pyonephrosis), and with greatly impaired kidney function.  
If there is severe hydronephrosis, the disability is rated as 
renal dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509 (2003).  

After a careful review of the record in light of the above 
criteria, the Board finds that the evidence does not support 
a finding of a rating greater than 10 percent for the 
veteran's service-connected hypertension, with a history of 
hydronephrosis.  

Initially, the Board notes that ultrasounds of the veteran's 
kidneys in May 2000 and May 2003 did not identify any 
hydronephrosis.  As such, consideration of the veteran's 
disability under Diagnostic Code 7509 is not warranted.  

In this case, the relevant evidence demonstrates that it is 
necessary for the veteran to maintain continuous medication 
to control his hypertension.  A thorough review of the 
veteran's available reported blood pressure readings reflect 
diastolic pressure readings of 110 and above were noted in 
September 1999 (110) and July 2000 (118).  The highest 
systolic pressure reading was noted as 195, recorded in 
January 2000.  The April 2003 VA fee-based examiner noted 
that the veteran was on anti-hypertensive medication with 
blood pressure fairly uncontrolled.  The examiner also noted, 
that according to his review of the veteran's medical 
records, diastolic pressure averaged from 90 to 100, and 
systolic pressure averaged from 140 to 180.  The veteran's 
blood pressure readings recording during the examination were 
170/102, 172/110, and 168/108.  

Thus, the evidence of record indicates that the veteran does 
not warrant an increase to the next, higher, 20 percent, 
evaluation for hypertension.  The veteran's diastolic blood 
pressure is not predominantly 110 or more, or; is his 
systolic pressure predominantly 200 or more.  Additionally, 
it logically follows that the criteria for any higher 
evaluation likewise are not met.  Hence, the claim for 
increase must be denied.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v, 1 Vet. App. at 53-56.  


ORDER

A rating greater than 40 percent for cystitis, prostatitis, 
and transurethral resection of the bladder neck, is denied.  

A rating greater than 10 percent for hypertension, with 
history of hydronephrosis, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



